DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on September 13, 2021.
Claims 1, 6, 26 and 27 have been amended.
Claims 1, 2 and 4-29 have been examined and are pending.

Response to Amendments
In view of Applicants' amendments, the objection to the claims is withdrawn.
In view of Applicants' amendments, the former rejection under 35 USC § 112 is withdrawn. However, a new rejection under 35 USC § 112 is raised as set forth below.

Response to Arguments
Applicants have argued that Examiner's reliance upon Mukkamala to teach the claimed declarative textual language and Examiner's reliance upon Yücel to teach various features of the declarative textual language ("wherein the declarative textual language encodes pages, wherein the declarative textual language is strongly typed, the declarative textual language including base types and base classes, object types, the declarative textual language allowing new types to be statically declared based on the base classes) are technically incompatible in view of the amendment "wherein the declarative textual language is not a Turing complete language" (Remarks, pages 12-16).
Examiner has carefully considered Applicant's arguments but respectfully disagrees. As described below in the section "Claim Rejections - 35 USC § 112", Applicants have inadvertently claimed "wherein the declarative textual language is not a Turing complete language" while at the same time claiming features of the declarative textual language that are associated with Turing complete, object-oriented languages. If Examiner's mapping is contradictory - and no admission of this is being made - it is only because Applicant's claims are, themselves, contradictory. 
Examiner would point out that the source of the problem appears to lie in the following paragraphs from Applicant's specification (PG PUB) which disclose both non-Turing complete and Turing complete aspects of the invention (emphasis added):
[0034] The Variations System is not a Turing complete system.

[0079] The Umajin language is strongly typed (i.e. it doesn't allow Java style variables but instead includes a very limited number of base types and classes, making declarations non-ambiguous). There are base types like string, vect, float etc--there are object types and there are visual_object types. In the Umajin language new types can be statically declared based on the base classes using the define keyword. 

[0080] Umajin relies on the Umajin engine to simulate the code. Umajin is designed to be an object oriented application system which supports gestural input, animation and 3D accelerated presentation. 

In their response, Examiner suggests Applicants explain how the Turing complete and non-Turing complete aspects of the invention can be reconciled.
Applicants also argued:
"Yucel fails to mention software application development as desired product development. The specific examples of paras. [0012], [0013] and [0024] are the design of heavy duty trucks, a school bus, and a motor vehicle, which are far from the field of software application development. So the skilled person would not have combined Yucel with Mukkamala, because these citations are in very different fields.
So amended Claim 1 is further non-obvious over Mukkamala in combination with Yucel, for this reason."
(Remarks, page 17)

Examiner respectfully disagrees. Execution of Yücel's invention does not result in the fabrication of a product, such as a truck, but in the development of a software model that can be used to build a truck. The focus of Yücel is generation of a parameterized model, which clearly falls in the realm of software development. For example, paragraph [0146] describes well-established software development tasks for generating an executable program through compilation of an input:
[0146] Parametric configuration language 410 includes a syntax for communication by users 141 with either parametric configurator 101 or parametric data management system 418. In the embodiment shown in FIG. 4 the parametric configuration language 410 has a syntax 411, and includes an interpreter 412, a compiler 413, and domain query 414 functionality. The parametric configuration user interface 320 transforms customer 120 specified requirements into constraints 102 expressed in syntax 411. This parametric model 420 is compiled at runtime into an executable form by a compiler 413, which enforces the consistency and compliance of parametric models 420 and parametric instances 423 before they are saved and committed to parametric data management system 418. Parametric configuration language 410 provides access directly to the parametric data management system 418, implementing domain query 414. Compiled models 420 are executed by the interpreter 412, and control execution of the parametric configurator 101.

Thus, according to the foregoing, Yücel and Mukkamala are analogous art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 2 and 4-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


[0079] The Umajin language is strongly typed (i.e. it doesn't allow Java style variables but instead includes a very limited number of base types and classes, making declarations non-ambiguous). There are base types like string, vect, float etc--there are object types and there are visual_object types. In the Umajin language new types can be statically declared based on the base classes using the define keyword. 

Applicant's specification explicitly discloses that Umajin corresponds to an object-oriented system:
[0080] Umajin relies on the Umajin engine to simulate the code. Umajin is designed to be an object oriented application system which supports gestural input, animation and 3D accelerated presentation. (emphasis added)

Thus, while claim 1 recites "wherein the declarative textual language is not a Turing complete language" the concomitant recitement of limitations associated with Turing-complete object-oriented languages renders claim 1 indefinite.
Independent claims 26 and 27 recite the same limitation and, therefore, are rejected for the same reasons given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8-13, 15, 17-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110154287 A1 - hereinafter "Mukkamala", in view of US 20110098835 A1 - hereinafter "Yücel".

With respect to claim 1, Mukkamala teaches,
A processor implemented method for rapid software application development comprising the steps of: - "Systems, methods and computer program products for mobile device application design are described herein." (Abstract; Fig. 20)
(a)    using a declarative textual language as an internal representation of a software application, - "As used herein, an application is any software program or web service that can be executed or run on a server, computer, or mobile client device. An application includes at least a rendering component, execution logic, and Input/Output (I/O) parameters. An application's execution logic may be in the form of binary executable code or scripting programming/markup languages such as WinMobile C#, Objective-C, Java, JavaScript, HyperText Markup Language (HTML), Extensible HTML (XHTML), or AJAX (Asynchronous JavaScript and XML). One of skill in the relevant arts will appreciate that other programming languages and technologies can be used for an application's execution logic." [0020]; the representation including a scene tree, - "In step 306, a flow design interface in the device application designer is used to create a flow design (scene tree) for custom and pre-defined mobile application screens." [0044]; Figs. 3 & 18; wherein the declarative textual language is not a Turing complete language; - "As used herein, an application is any software program or web service that can be executed or run on a server, computer, or mobile client device. An application includes at least a rendering component, execution logic, and Input/Output (I/O) parameters. An application's execution logic may be in the form of binary executable code or scripting programming/markup languages such as WinMobile C#, Objective-C, Java, JavaScript, HyperText Markup Language (HTML), Extensible HTML (XHTML), or AJAX (Asynchronous JavaScript and XML). One of skill in the relevant arts will appreciate that other programming languages and technologies can be used for an application's execution logic." [0020]
(b)    displaying in a graphical user interface (GUI) of a software application development editor - "The method begins at step 302 when a device application designer tool is invoked." [0041]; Fig. 3 "After the tool is invoked, a user interface for the device application designer is launched and method proceeds to step 304." [0042]; Fig. 3; a list of variations based on or applying to conditions in the software application, - "In step 304, selections of mobile application 168 screen creation preferences are received from a preferences interface...In this step, a platform 164 (variations) for which the mobile application 168 is being created is selected." [0043]; Fig. 3. "In step 310 a mobile device 160 (variation) is selected. According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]; Figs. 3 & 8. "FIGS. 9 and 10 illustrate the orientation toolbar interface 900. If the selected device 160 /variations (i.e., vertical and horizontal), applications 168 being designed can be viewed in different modes by selecting the desired orientation in orientation toolbar interface 900." [0074]; Figs. 9 & 10; each variation being associated with one or more changes in properties or events in the software application, - "In an embodiment, device application designer 124 can provide a developer with a device and platform-specific view of a UI control based on the device 160 and platform 164 chosen...Not all platforms 164 support the same widgets. For example, a screen designed for a BLACKBERRY platform might look dramatically different on an IPHONE device. A toggle widget, for example, can be displayed as a checkbox on a BLACKBERRY device, but may be displayed as an on-off switch on devices running an IPHONE OS...FIG. 6 depicts exemplary control widgets for BLACKBERRY STORM controls 610 and IPHONE controls 620." [0068]; Fig. 6; and each variation being a statically declared non-ambiguous state; - The device application designer tool allows a user to select a particular platform, device and orientation for a mobile application, the selection of which controls what elements are subsequently available for display to a user. Thus, no ambiguity exists in the selection of these variations. 
(c)    enabling a user to select a specific variation, and receiving a user selection of the specific variation, - "In step 310 a mobile device 160 is selected...According to one embodiment, a mobile device 160 is selected from a drop-down list. In this step, if a specific mobile device, an orientation icon is activated so a developer can select the orientation for the selected device 160." [0046]; and including the selected specific variation into the declarative textual language internal representation of the software application; - "In step 318, a mobile device application 168 is generated. In an embodiment, in this step, generation wizard 114 
(d)    an engine reading the declarative textual language internal representation of the software application, including reading the scene tree representation, - "The device application design system 100 includes a device application designer 124 (engine) with a generation wizard 114, debugger 116, user interface (UI) simulator 118, device modeler 128, and data store 130." [0028]; Fig. 1. "In step 306, a flow design interface in the device application designer is used to create a flow design (scene tree) for custom and pre-defined mobile application screens." [0044]; Figs. 3. "In step 314, the design of the mobile device application 168 to be generated is verified." [0049]; Fig. 3; to simulate runtime behavior of the software application to display, in the graphical user interface, the user interface implications or consequences of the selection; - "In step 322, a debugger is invoked to fix and test errors detected during step 314. In an embodiment, debugging is performed in a platform neutral way by using an agent based approach to integrate platform simulators with debugger 116 in device application designer 124." [0055]; Fig. 3. "In an embodiment, debugging of mobile application code 126 is performed on desktop 510 for device application designer 124 using desktop agent 512. Desktop agent 512 communicates information about the mobile device application 168 to one of a plurality of platform simulators via links 518. Each platform simulator comprises an agent, a UI simulator 118, and a device modeler 128...Each platform simulator comprises a respective agent used to launch mobile device application 168. For example, as shown in FIG. 5, BLACKBERRY simulator 514 includes agent 516 to launch application 168. BLACKBERRY simulator 514 models the behavior the application 168 as it would appear on the target device 160. In an embodiment, each platform simulator's agent reflects device specific features for the combination of the selected device 160 and platform 164." [0065]
and in which the operations of the method are executed by a processor. - Fig. 20.
Mukkamala does not explicitly teach the following limitations which, in analogous art for programming, are taught by Yücel.
For example, Yücel teaches:
wherein the declarative textual language encodes pages, - "Parametric configuration language can be used to specify constraints, to access and query models and model instances stored in a parametric configuration data system, to define and sequence subdesigns," [0023][0148]; Fig. 4; a hierarchy of components, - "Parametric configuration creates a best layout design by arranging Part 610 instances and Assembly 611 instances in a hierarchical sequence." [0145]; Fig. 6; properties and variations - "A 'parametric configurator' is a product design and selection framework provided by embodiments of the present invention that makes it possible to create an optimal product design." [0075]. A 'parameter' is a variable, which is input to a parametric configurator, that affects the design of the product." [0076]. "The parametric configurator 101 allows the customer 120 to select multiple candidate instances for a parameter." [0105]; in which the representation is fully defined with no unknown states, - "A parametric model 420 may have integrity and completeness checks defined as another set of constraints on the parametric model 420." [0115]; wherein the declarative textual language is strongly typed, - "The parametric configuration language 410 is an object oriented interpreted language with strong typing." [0148]; the declarative textual language including base types - "The tables of FIG. 5a through FIG. 5f provide examples of parameters 500, parameter types 501, and parameter values 502." [0116]; Fig. 5a; and base classes, object types - "In object oriented a class is analogous a parametric model 420, and an object is analogous to a parameter instance 423." [0120]; Fig. 4; and visual object types, - "A Geometric Primitive 604 is a Geometric Object 606." [0140]; Fig. 6; the declarative textual language allowing new types to be statically declared based on the base classes, - "In object oriented languages like Java, a class is analogous a parametric model 420," [0120]; Fig. 4. "A parametric model 420 is a set of parameter type 501 declarations expressed in syntax 411." [0116]. "Other types of primitive parameters 510 can be constructed from String, Number, and Boolean type parameters." [0117] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala with Yücel's teachings because doing so would provide Mukkamala's system with the ability to enable product designers to create fully parameterized products without programming in low level languages, like Java or C++, as suggested by Yücel [0148].

With respect to claim 2, Mukkamala teaches,
in which the GUI displays all of the possible variable states of the application in one place, on a page by page basis for each page or screen of the application. - "The device application design system 100 includes a device application designer 124 with a generation wizard 114..." [0028] "For example a multi-page generation wizard 114 may be invoked to generate mobile device application 168. The first page of generation wizard 114 may allow the developer to pick the platform 164 to generate the application for. If no selection is made in the wizard, a default platform 164 will be mapped based upon the device 160 picked in step 310. In this step, a locale may also be selected in the wizard. The locale section contains the locales 

With respect to claim 4, Mukkamala teaches,
in which the GUI includes items selectable from a menu. - "According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]

With respect to claim 5, Mukkamala teaches,
in which the GUI includes a visual checklist. - In Fig. 12, the "Use locale:" option is associated with a list of three checkboxes.

With respect to claim 8, Mukkamala teaches,
in which selecting a specific variation automatically results in consequential changes to hierarchically related parameters or variables. - "In step 304, selections of mobile application 168 screen creation preferences are received from a preferences interface...In this step, a platform 164 for which the mobile application 168 is being created is selected. These selections determine which application features are available to be generated in subsequent steps in the method illustrated in flowchart 300." [0043]

With respect to claim 9, Mukkamala teaches,
in which the variation applies to the following condition in the application: Region. - "In this step, a locale may also be selected in the wizard. The locale section contains the locales defined for the selected platform 164 and device 160." [0053]

With respect to claim 10, Mukkamala teaches,
in which the variation applies to the following condition in the application: Language. - "In this step, a locale may also be selected in the wizard. The locale section contains the locales defined for the selected platform 164 and device 160." [0053]. The locale section includes the language "English" - Fig. 12.

With respect to claim 11, Mukkamala teaches,
in which the variation applies to the following condition in the application: OS (operating system). - "In an exemplary embodiment, if a BLACKBERRY/RIM platform is selected, the device application designer tool generates RIM-specific Java code for a BLACKBERRY device. In an alternative embodiment, if a Windows Mobile operating system is selected as the platform, WinMobile C# code is generated by the tool for smart phones and mobile devices running a Windows Mobile operating system (OS). In another embodiment, if an IPHONE platform is selected, Objective-C code is generated for applications running in an IPHONE OS developed by Apple Inc. for an IPHONE or IPOD touch mobile device." [0023]

With respect to claim 12, Mukkamala teaches,
in which the variation applies to the following condition in the application: Orientation, wherein the Orientation condition includes a selection of landscape or portrait. - "FIGS. 9 and 10 illustrate the orientation toolbar interface 900. If the selected device 160 supports multiple orientations (i.e., vertical and horizontal), applications 168 being designed can be viewed in different modes by selecting the desired orientation in orientation toolbar interface 900." [0074]; Fig. 9

With respect to claim 13, Mukkamala teaches,
in which the variation applies to the following condition in the application: Device type, wherein the Device type condition includes a selection of watch, phone, tablet, computer, or TV. - "In step 310 a mobile device 160 (variation) is selected. According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]; Figs. 3 & 8.

With respect to claim 15, Mukkamala teaches,
in which the variation applies to the following condition in the application: a selection of Manufacturer & device model. - "In an exemplary embodiment, if a BLACKBERRY/RIM platform is selected, the device application designer tool generates RIM-specific Java code for a BLACKBERRY device. In an alternative embodiment, if a Windows Mobile operating system is selected as the platform, WinMobile C# code is generated by the tool for smart phones and mobile devices running a Windows Mobile operating system (OS). In another embodiment, if an IPHONE platform is selected, Objective-C code is generated for applications running in an IPHONE OS developed by Apple Inc. for an IPHONE or IPOD touch mobile device." [0023]

With respect to claim 17, Mukkamala teaches,
in which the application is represented in a language in which objects have multiple named states, where one or more properties or actions can be over-ridden. - "As used herein, an application is any software program or web service that can be executed or run on a server, computer, or mobile client device. An application includes at least a rendering component, execution logic, and Input/Output (I/O) parameters. An application's execution logic may be in the form of binary executable code or scripting programming/markup languages such as WinMobile C#, Objective-C, Java, JavaScript, HyperText Markup Language (HTML), Extensible HTML (XHTML), or AJAX (Asynchronous JavaScript and XML)." [0020]

With respect to claim 18, Mukkamala teaches,
in which variations apply to a target, or to a target object, or to a target master-object, or to a target region. - "In an embodiment, generation wizard 114 is a multi-page wizard, which allows a developer to select a platform 164 and a target mobile device 160." [0031]

With respect to claim 19, Mukkamala teaches,
in which variations apply changes to the layout of a page or a masterpage, - "FIGS. 9 and 10 illustrate the orientation toolbar interface 900. If the selected device 160 supports multiple orientations (i.e., vertical and horizontal), applications 168 being designed can be viewed in different modes by selecting the desired orientation in orientation toolbar interface 900." [0074]; Fig. 9; wherein the masterpage is one from which multiple pages can be subclassed. - "In step 308, additional connections are created between screens within mobile application 168. In one embodiment, in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made. In this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen." [0045]

With respect to claim 20, Mukkamala teaches,
in which variations allow modifications to control regions and other objects or masterobjects, - "In an embodiment, device application designer 124 can provide a developer with a device and platform-specific view of a UI control based on the device 160 and platform 164 chosen. The developer can dynamically change the view of that UI control based on selecting a different device 160 and/or platform 164...For example, a screen designed for a BLACKBERRY platform might look dramatically different on an IPHONE device. A toggle widget, for example, can be displayed as a checkbox on a BLACKBERRY device, but may be displayed as an on-off switch on devices running an IPHONE OS." [0068]
wherein a masterobject is one from which multiple objects can be subclassed, contained on each page. - "In step 308, additional connections are created between screens within mobile application 168. In one embodiment, in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made. In this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen." [0045]

With respect to claim 21, Mukkamala teaches,
in which variations on an object can either set a property or override an event, where the event can have a different list of actions. - "In an embodiment of the invention, control events are selected for one or more of the controls added in this step. Control events, or event hooks include, but are not limited to, those shown in Table 1." [0047]; Table 1

With respect to claim 22, Mukkamala teaches,
in which the conditions are evaluated upon startup and after changes to any of the conditions’ attributes. - "Each platform simulator comprises a respective agent used to launch mobile device application 168. For example, as shown in FIG. 5, BLACKBERRY simulator 514 includes agent 516 to launch application 168...In an embodiment, each platform simulator's agent reflects device specific features for the combination of the selected device 160 and platform 164." [0065]; Fig. 5. Logically, changes made to the mobile application would be reflected during simulation.

With respect to claim 23, Mukkamala teaches,
in which the conditions are evaluated in order and each condition maintains a state of how it has been applied so that it is applied the first time the condition matches - "In step 304, selections of mobile application 168 screen creation preferences are received from a preferences interface...In this step, a platform 164 (variations) for which the mobile application 168 is being created is selected." [0043]; Fig. 3. "In step 310 a mobile device 160 (variation) is selected. According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]; Figs. 3 & 8. "FIGS. 9 and 10 illustrate the orientation toolbar interface 900. If the selected device 160 supports multiple orientations/variations (i.e., vertical and horizontal), and it is correctly reset when the condition stops matching. - "If a specific mobile device 160 is not selected in step 310, the default device set in step 304 is used, but the default device screen is displayed as a much larger canvas in the screen design UI." [0046]. Thus, if a specific mobile device is no longer selected, a default device is used.

With respect to claim 24, Mukkamala teaches,
in which the editor enables a user to create lists of variations or alterations to defined targets, depending on the applicable conditions - "According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]. "FIG. 16 illustrates flow design palette 1600 that can be used add pre-built `stock` screens into the list of stock screens available to developers." [0079]; in order to specify detailed design, layout or behavioural changes. - This limitation recites an intended use and, therefore, does not limit interpretation of the creation operation. Since Mukkamala allows for creation of lists of mobile devices and stock screens for a mobile application, the creation can be for the same purpose as the recited intended use.

With respect to claim 26, Mukkamala teaches,
An application developed using a processor implementing a method for rapid application development, the application embodied on a non-transitory storage medium, the processor configured to: - These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 27, Mukkamala teaches,
A system for rapid application development comprising a processor and an application development editor embodied on a non-transitory storage medium and executable on the processor, wherein the processor is programmed to - These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 28, Mukkamala teaches,
in which the engine manages rendering of visual objects. - "The device application design system 100 includes a device application designer 124 (engine) with a generation wizard 114, debugger 116, user interface (UI) simulator 118, device modeler 128, and data store 130." [0028]; Fig. 1. "In an embodiment, generation wizard 114 is a multi-page wizard, which allows a developer to select a platform 164 and a target mobile device 160." [0031] According to one embodiment, a mobile device 160 is selected from a drop-down list." [0046]

With respect to claim 29, Mukkamala teaches,
in which the engine also raises events, - "In step 312, controls and their corresponding control events are added to the application screens added in step 306...Control events, or event hooks include, but are not limited to, those shown in Table 1." [0047]. "onLoad Event is called in response to loading the control is loaded." (pg. 4, Table 1); handles message passing, - "For example, debugger 116 may comprise the tool depicted in FIG. 5. In an embodiment, debugging of mobile application code 126 is performed on desktop 510 for device application designer 124 using desktop agent 512. Desktop agent 512 communicates information about the mobile device application 168 to one of a plurality of platform simulators via links 518." [0065]; Fig. 5; processes any animations - "This section describes functionality within the device application designer 124 to display various control `widgets` as they would appear on the selected device/platform combination... A toggle widget, for example, can be displayed as a checkbox on a BLACKBERRY device, but may be displayed as an on-off switch on devices running an IPHONE OS." [0068]; Fig. 6; and processes any equivalences. - According to Applicant's specification (pg. 12, ¶2), processing equivalences is "known as reactive programming", an event-based programming paradigm. Mukkamala teaches, "In step 312, controls and their corresponding control events are added to the application screens added in step 306...Control events, or event hooks include, but are not limited to, those shown in Table 1." [0047]. "onLoad Event is called in response to loading the control is loaded." (pg. 4, Table 1). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala and Yücel, and in view of US 7624372 B1 - hereinafter "Stewart".

With respect to claim 6, Mukkamala et al. do not explicitly teach,
in which the variations are executed top to bottom in the list.
However, in analogous art for software development, Stewart teaches:
"An object is a software artifact that has attributes and behaviors. Behaviors are also referred to as functions." (col. 6:1-3)
"The build tool 28 enables a user of the system 10 to integrate selected components and functions from the first application 34 into the spreadsheet application 32." (col. 6:6-8)
"The "Execute" button 118 executes all active functions when selected. The functions are executed in the order they appear in the list of the display window 124 that is, from top to bottom 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala and Yücel with Stewart's teachings because doing so would provide Mukkamala/Yücel's system with the ability to allow person's without programming experience to easily integrate a component into an application, as suggested by Stewart (col. 1:38-55).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala and Yücel, and in view of US 20050240917 A1 - hereinafter "Wu".

With respect to claim 7, Mukkamala teaches,
in which visual flags are provided for a user to visually see if a variation has been applied in the editor - Selection of the portrait orientation is identified with a visual checkmark. (Fig. 9).
Mukkamala et al. do not explicitly teach in which visual flags are provided to see if the user has tested their application for all possible variations.
However, in analogous art for software validation, Wu teaches:
"The test-case simulator 45 provides a testing capability for the software configuration program 44. The test-case simulator 45 emulates the selection of `user-selectable options` that may be selected by the user during execution of the software configuration program 44. For example, the software configuration program 44 may provide a first step having five `user The test-case simulator 45 can generate all the possible combinations of `user-selectable options` that the user may select from the first step and the second step and then configure a software application using each of these possible combinations. Once the software application is configured for a particular emulated combination, the test-case simulator 45 then executes the configured software application program to ensure reliable configuration of the software application program using these options." [0030]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala and Yücel with Wu's teachings because doing so would provide Mukkamala/Yücel's system with the ability to simplify the configuration of software programs, as suggested by Wu (Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala and Yücel, and in view of US 20140019891 A1 - hereinafter "Borah".

With respect to claim 14, Mukkamala et al. do not explicitly teach,
in which the variation applies to the following condition in the application: a selection of pixel density.
However, in analogous art for software development, Borah teaches:
"The user interface comprises a content builder area which enables a user to create the application by assembling user interface elements and specifying actions allowed on them, a component tool to enable the user to choose from a set of user interface design elements, a properties tool to allow the user to adjust properties of a project designed such as a positional co-a device mode tool to allow the user to select, a device resolution or a device display for the application, a templates tool to enables the user to choose required templates for the application and a workspace tool to specify and place the plurality of application elements for the application." [0021]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala and Yücel with Borah's teachings because doing so would provide Mukkamala/Yücel's system with the ability to facilitate the generation of an application for use with different types of platforms, as suggested by Borah [0007-0008].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala and Yücel, and in view of US 20060218521 A1 - hereinafter "Hagstrom".

With respect to claim 16, Mukkamala et al. does not explicitly teach,
in which the variation applies to the following condition in the application: Custom, wherein the Custom condition includes selection of user defined flags.
However, in analogous art for software development, Hagstrom teaches:
"The invention is directed towards a virtual grouping of tools and artifacts used during the development of a software application." (Abstract)
"User defined custom settings 230g may be specified for the Team Project. User defined custom settings 230g allows for new settings to be implemented or original settings to be altered." [0029] 
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala and Yücel, in view of US 20040073565 A1 - hereinafter "Kaufman".

With respect to claim 25, Mukkamala et al. does not explicitly teach,
in which a variation creates a custom action, allowing actions to be overridden for a specific variation.
However, in analogous art for generating user interfaces, Kaufman teaches:
"The default behavior for name-field resolution can also be overridden with (either or both) "global" and/or "local" custom-name definitions for specific tables, as described below (within the discussion of extensions to, and customization of, the baseline UI paradigm)." [0054]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala and Yücel with Kaufman's teachings because doing so would provide Mukkamala/Yücel's system with the ability to dynamically generate a fully functional user interface, as suggested by Kaufman (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192